Citation Nr: 0518268	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  98-15 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
head injury to include facial scars, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO granted service connection for scars on the face and 
assigned a noncompensable evaluation, effective October 6, 
1997.  The facial scars are a result of an auto accident in 
March 1969.

In June 1999, the veteran had a hearing before a Veterans Law 
Judge at the RO in Denver, Colorado.  At that time, the 
veteran indicated that although he had been arguing that he 
had residuals of, and should have service connection for, a 
concussion injury to include skull fracture, headaches, neck 
problems and other secondary problems from the auto accident 
in service, that he was primarily seeking increased 
compensation for the scarring.  The Board construed this to 
be a withdrawal of the other issues; so stated in a decision 
in September 1999; and did not deal with these issues 
further.

In the Board decision in September 1999, the Board denied 
entitlement to an increased (compensable) rating for 
residuals of a right hip and pelvic injury (which also 
occurred at the time of the same aforementioned accident).  
The Board remanded the case on the issues of entitlement to 
nonservice-connected pension benefits and entitlement to an 
increased (compensable) rating for facial scarring.  

In a rating in August 2001, the RO granted pension benefits, 
resolving that pending appellate issue.

In a rating action in February 2003, the RO also granted 
service connection for bilateral defective hearing (based on 
exposure to acoustic trauma in service rather than head 
trauma), for which a noncompensable rating was assigned; and 
tinnitus, for which a 10 percent rating was assigned.  These 
issues are not part of the current appeal.

In an April 2004 rating decision, the RO granted a 10 percent 
evaluation, effective October 6, 1997.  Since this is not the 
maximum evaluation for the disability, the appeal continued.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).

In November 2004, the veteran was informed by the Board that 
the Veterans Law Judge who had heard his case was no longer 
with the Board.  He was offered an opportunity to have a 
hearing with another Veterans Law Judge and availed himself 
of that opportunity.

Accordingly, the case was remanded by the Board in January 
2005 for a hearing before another Veterans Law Judge at the 
RO in Denver, Colorado.

The veteran provided testimony before a Veterans Law Judge at 
the RO via videoconferencing in March 2005; a transcript of 
that hearing is of record.

At the recent hearing, the veteran also noted that he felt 
that earlier effective dates should be assigned for ratings; 
that he should have compensation for a shoulder scar that was 
acquired at the same time as the other scars; and that 
increased ratings should be assigned for other disabilities.  
However, these issues have not been perfected on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran has now been assigned a 10 percent rating for 
facial scarring as a result of an inservice auto accident.  
Since service he has been in another accident at work.  
However, the clinical records following the second incident 
refer to a variety of symptoms which are said to be identical 
to those he had after the first incident.

At the recent hearing, the veteran clarified that he wanted 
to be compensated and receive treatment for all of the 
residuals of the inservice accident to include skull 
fracture, concussion injury, headaches, and depression.  

Except for depression, these issues were all pending at the 
time of the initial appeal to the Board and must be further 
addressed in that overall context.

It is noted that while some of this development optimally 
might have taken place earlier, to remand again at this time 
for these development actions is clearly in the veteran's 
best interests.  It may well help his case, but in any event, 
it in no way prejudices him with regard to any ultimate 
benefits warranted.

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability. Id.

It has been argued including in testimony at the recent 
hearing that the veteran's scars are not only determinable by 
actual linear measurement, but that the photos of record and 
current facts of record do not reflect the actual 
indentations and loss of tissue in multiple areas which would 
clearly provide entitlement to a rating in excess of 10 
percent.  

It is also noted that in addition to actual linear scar size, 
the associated osseous skull impact and diminution, possible 
brain damage, tenderness, adhesions, loss of tissue reflected 
in indentations, pain and sensitivity must be, and has not 
been fully, addressed.

The veteran and his representative ask that another, more 
detailed evaluation be undertaken to determine the actual 
impact of the inservice accident in all areas to include but 
not be limited to providing a sound basis for evaluating the 
scars.  On reviewing the evidence of record, the Board 
concurs that this is reasonable.

As for the veteran's psychiatric problems, there are recent 
VA medical opinions of record which equate his current 
depressive problems with both the inservice and post service 
accidents as being similar.  It is unclear whether his 
headaches are due to the initial concussion injury or 
secondary to his mental health issues.  However, he testified 
at the recent hearing that he has been told by VA physicians 
that the headaches are a result of the scars or the incident 
which caused the scars.  If this is accurate, he is entitled 
to have that addressed in his rating.

Underlying all of the above problems, it also remains unclear 
whether the veteran is fully aware of the obligations on VA 
to assist in acquisition of records.  And it is not clear 
that all of the other provisions of VCAA and other due 
process requirements are understood to the extent that they 
can be complied with.

And because these other several issues are inextricably 
intertwined, the Board has no option but to remand the case 
for further development.  

The case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional clinical 
records with regard to care for his 
residuals of the inservice accident, he 
should provide them, and the RO should 
assist him as required in doing so.

2.  The veteran should be given 
additional VA examinations by specialists 
with expertise in all pertinent areas, to 
determine the aggregate residuals of all 
inservice accident injuries.  The 
examiners should determine whether the 
veteran may have had a concussion injury 
and/or skull fracture in service; whether 
his headaches, neck pain, and other 
problems are due to the inservice 
incident; and whether his depression is 
in any way or has been impacted pursuant 
to 38 C.F.R. § 3.310 and Allen, as a 
result of that incident.  In this regard, 
all necessary testing should be 
undertaken as well as accurate measuring 
and careful delineations of skull and 
brain injury and residuals, and a full 
description of indentations, loss of 
tissue, etc. with regard to all facial 
scars.  Additional photos may be helpful 
in that regard.

3.  The case should then be reviewed on 
all pending issues by the RO.  If the 
decision remains unsatisfactory, a 
comprehensive SSOC should be issued and 
the veteran and his representative should 
be given a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for final appellate 
review.  The veteran need do nothing 
further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


